Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
John Heverin, Ph.D.,
(NPI: 1699781781),
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-50
ALJ Ruling No. 2013-06

Date: March 19, 2013

ORDER OF REMAND

Petitioner, John Heverin, Ph.D., appeals the Centers for Medicare and Medicaid Services’
(CMS) determination to reactivate Dr. Heverin’s Medicare billing privileges effective
July 2, 2012. On appeal, Dr. Heverin requests an earlier date of reactivation. For the
reasons explained below, I conclude that CMS should not have relied on 42 C.F.R.

§ 424.520(d) to establish the “effective date” for reactivating Dr. Heverin’s billing
privileges. Therefore, I remand this case and direct CMS to issue a determination that is
consistent with this Order.

I. Case Background and Procedural History

Dr. Heverin is a licensed psychologist practicing in New York, who enrolled as a supplier
in the Medicare program effective January 1, 1995.’ CMS Exhibit (Ex.) 4, at 1. On
November 4, 2006, CMS deactivated Dr. Heverin’s Medicare billing privileges pursuant
to 42 C.F.R. § 424.540(a)(1) because Dr. Heverin did not file a claim for payment with

' A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
CMS or one of its contractors in the 12 months preceding deactivation. CMS Ex. 4, at 1,
8. While Dr. Heverin claims that CMS did not notify him that his billing privileges had
been deactivated until after he submitted a claim for payment in 2012, he does not dispute
that CMS did, in fact, deactivate his billing privileges in 2006.

On April 16, 2012, Dr. Heverin began providing services to a Medicare beneficiary, and
subsequently billed Medicare for those services. See CMS Ex. 10 (request for hearing).
CMS rejected Dr. Heverin’s claims for payment based on his deactivated status. CMS
Ex. 10. To reactivate his billing privileges, Dr. Heverin submitted a CMS-8551
enrollment application form to National Government Services (NGS), a CMS
administrative contractor, which NGS received on July 2, 2012. CMS Ex. 5, at 4, 29.

In his submission to NGS, Dr. Heverin requested that the reactivation of his billing
privileges be effective April 15, 2012, when he submitted his first claim for payment
since being deactivated. CMS Ex. 6, at 4. By letter dated August 28, 2012, NGS notified
Dr. Heverin that his “Medicare enrollment application is approved,” and the “effective
date” for Dr. Heverin’s enrollment was June 3, 2012.7 CMS Ex. 7, at 1.

On September 4, 2012, Dr. Heverin requested reconsideration from NGS. Dr. Heverin
asked that NGS establish the effective date for the reactivation of his billing privileges as
April 16, 2012. CMS Ex. 8, at 1. On September 13, 2012, NGS issued its reconsidered
determination, wherein it upheld its previously established effective date for Dr. Heverin
of July 2, 2012, with retroactive billing to June 3, 2012. CMS Ex. 9, at 1-2. As its
rationale for the determination, NGS stated:

Per 42 [C.F.R.] § 424.520(d), the effective date for billing privileges for
physicians, nonphysician practitioners, and physician and nonphysician
practitioner organizations is the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner
first began furnishing services at a new practice location.

> In its letter to Dr. Heverin, NGS used the term “effective date” to refer to the date on
which Petitioner could bill for Medicare services. See CMS Ex. 7, at 1. By regulation,
an “effective date” is the date a contractor receives a required enrollment application that
it later approves. 42 C.F.R. § 424.540(d). CMS and its contractors may permit an
enrollee to “retrospectively bill” for services for up to 30 days prior to that effective date,
as they appeared to do here. See id. § 424.521(a); CMS Ex. 7, at 1. For clarity, I use
“effective date” to refer to the regulatory effective date of enrollment, not the date on
which retrospective billing begins.
CMS Ex. 9, at 1. Applying 42 C.F.R. § 424.520(d), NGS determined that it had received
Dr. Heverin’s CMS-855] enrollment application form on July 2, 2012, meaning that he
could bill for claims beginning June 3, 2012. CMS Ex. 9, at 2.3

On September 24, 2012, Dr. Heverin timely requested a hearing before an administrative
law judge (ALJ), wherein he stated that he believed his billing privileges should be
effective April 16, 2012, because he had no knowledge that CMS had deactivated his
billing privileges. CMS Ex. 10. This case was assigned to me for a hearing, if necessary,
and decision. Following my Acknowledgment and Prehearing Order issued October 24,
2012, CMS filed a motion for summary judgment with 10 proposed exhibits (CMS Exs.
1-10). In response, Dr. Heverin submitted a letter restating his position that he should be
able to submit claims back to April 16, 2012. Dr. Heverin did not file any proposed
exhibits with his letter. Because Dr. Heverin did not object to any of CMS’s exhibits, I
admit CMS Exs. 1-10 into the record.

Il. Jurisdiction

By regulation, an ALJ may hear and issue a decision in cases where a party has requested
a hearing from a “reconsidered determination.” 42 C.F.R. § 498.5(1)(2); see Denise A.
Hardy, D.P.M., DAB No. 2464, at 5 (2012). A party may request reconsideration only in
cases where CMS or its contractor has issued an “initial determination.” 42 C.F.R.

§ 498.5(1)(1). An “initial determination” includes, among other things, the “effective date
of a Medicare provider agreement or supplier approval.” Id. § 498.3(b)(15).

Here, NGS established July 2, 2012, as the effective date for reactivating Dr. Heverin’s
billing privileges. While the determination to reactivate a supplier’s billing privileges is
not an “initial determination,” and therefore not subject to review before an ALJ,
establishing an effective date for supplier approval, and thus the supplier’s billing
privileges, is an “initial determination” by regulation. /d. Dr. Heverin requested
reconsideration, and received a reconsidered determination upholding the effective date.
CMS Ex. 9. Dr. Heverin now requests a hearing to challenge the effective date that NGS
established. Therefore, I have jurisdiction to hear this case and issue a decision because
Dr. Heverin has appealed from a reconsidered determination, which was, in turn, based
on an “initial determination” recognized by regulation.

> NGS stated in its reconsidered determination that “[bJased on the . . . regulations
indicated above, the effective date can be up to 30 days prior to the date of filing the
Medicare enrollment applications. Therefore, 30 days prior to the receipt date of
7/2/2012 is 6/3/2012.” CMS Ex. 9, at 2. As indicated in n.2, supra, NGS incorrectly
refers to the “effective date” as the beginning of the 30-day retrospective billing period,
rather than the date of enrollment.
III. Issue

The issue before me is whether NGS, acting on behalf of CMS, properly determined the
“effective date” for the reactivation of Dr. Heverin’s billing privileges.

IV. Analysis

CMS may deactivate a supplier’s billing privileges if the supplier “does not submit any
Medicare claims for 12 consecutive calendar months.” 42 C.F.R. § 424.540(a)(1). CMS
may also deactivate a supplier’s billing privileges if the supplier does not report certain
changes of information within 90 calendar days of the changes occurring, or does not
provide complete and accurate information within 90 days of CMS’s request for such
information. Jd. § 424.540(a)(2), (3). A supplier deactivated due to the non-submission
of a Medicare claim must “recertify that the enrollment information currently on file with
Medicare is correct and furnish any missing information as appropriate. The provider or
supplier must meet all current Medicare requirements in place at the time of reactivation,
and be prepared to submit a valid Medicare claim.” Jd. § 424.540(b)(2). A supplier
deactivated for a reason other than the non-submission of claims must “complete and
submit an enrollment application to reactivate its Medicare billing privileges or, when
deemed appropriate, at a minimum, recertify that the enrollment information currently on
file with Medicare is correct.” Id. § 424.540(b)(1).

As explained below, NGS should not have applied 42 C.F.R. § 424.520(d) to the
reactivation of Dr. Heverin’s billing privileges by establishing an “effective date” for Dr.
Heverin’s enrollment with Medicare. On remand, CMS is directed to apply 42 C.F.R.

§ 424.540(b)(2) to determine whether Dr. Heverin’s submissions to NGS are sufficient to
recertify that his enrollment information on file with CMS is correct.

A. Dr. Heverin was not required to submit a new enrollment application to
recertify that the information on file with Medicare was correct.

In this case, NGS required Dr. Heverin to submit a CMS-855] enrollment application to
“reactivate” his billing privileges in accordance with section 15.27.1(A) of the Medicare
Program Integrity Manual (MPIM). CMS Ex. 5; see also CMS Ex. 6, at 1 (stating that
NGS could reject or deny Dr. Heverin’s enrollment application, despite his already being
enrolled, if he did not provide information required as part of the application). The
MPIM is a CMS publication that provides general guidance to CMS contractors but is not
legally binding. See Tri-Valley Family Medicine, Inc., DAB No. 2358, at 9 (2010). As
part of its guidance to contractors such as NGS, the MPIM states that “suppliers
deactivated for non-submission of a claim are required to complete and submit a
Medicare enrollment application to recertify that the enrollment information currently on
file with Medicare is correct and must furnish any missing information as appropriate.”
MPIM § 15.27.1(A) (both emphases added). The MPIM then guides contractors to
establish the “reactivation effective date” for when a reactivated supplier may bill
Medicare:

For . . . clinical psychologists . . . the contractor shall establish the
reactivation effective date as the later of: (a) the filing of a Medicare
enrollment application that was subsequently approved by a Medicare
contractor, or (b) the date the supplier first started furnishing services at a
new practice location. [*]

The exception to this is if the supplier has at least one other enrolled
practice location (under the same [transaction identification number]) for
which it is actively billing Medicare; here, the contractor shall establish and
enter the effective date as either: (a) the date the supplier first saw a
Medicare patient at the location indicated on the CMS-855, or (b) the same
date as the non-billing end-date in MCS, whichever is later. To illustrate, if
the supplier has only one enrolled practice location and that site is
deactivated for non-billing, the effective date is the later of: (a) the filing of
a Medicare enrollment application that was subsequently approved by a
Medicare contractor, or (b) the date the supplier first started furnishing
services at a new practice location. On the other hand, suppose the supplier
has two enrolled locations — X and Y - under its TIN. Location X is
actively billing Medicare, but Y is deactivated for non-billing. The
reactivation effective date for Y would be the later of: (a) the date the
supplier first saw a Medicare patient at the location indicated on the CMS-
855, or (b) the same date as the non-billing end-date in MCS. This is
because the supplier has at least one other location — Location X — that is
actively billing Medicare.

MPIM § 15.27.1(B) (emphasis added). Therefore, under the reactivation process outlined
in the MPIM, any supplier wishing to reactive his or her billing privileges must submit a
new CMS-855 enrollment application regardless of the basis for deactivation. However,
making the submission of the CMS-855 a requirement for all deactivated suppliers is
inconsistent with the regulatory provision addressing the reactivation of billing
privileges. Accordingly, because the “effective date” determination for reactivation in
this case was based on an unwarranted requirement that Petitioner submit a new CMS-
855 under the MPIM provision described above, the determination is necessarily
erroneous.

* The MPIM “reactivation effective date” tracks the language of the regulatory provision
titled “Effective date of Medicare billing privileges.” Compare MPIM § 15.27.1(B) with
42 CFR. § 424.520(d).
The regulatory provisions addressing reactivation of a supplier’s billing privileges do not
specify the appropriate method for a deactivated supplier to “recertify that the enrollment
information currently on file with Medicare is correct.” 42 C.F.R. § 424.540(b)(1), (2)
(emphasis added). The reactivation provision applicable to a supplier deactivated for the
non-submission of claims does not require that the supplier submit a “Medicare
enrollment application” to recertify his or her information as the MPIM requires. Id.

§ 424.540(b)(2); but see MPIM § 15.27.1(A) (“[S]uppliers deactivated for non-
submission of a claim are required to complete and submit a Medicare enrollment
application to recertify that the enrollment information currently on file with Medicare is
correct...” (emphasis added)). By contrast, the reactivation provision applicable to a
supplier deactivated for any reason other than the non-submission of claims expressly
requires that the supplier submit a Medicare “enrollment application” to reactivate his or
her billing privileges. 42 C.F.R. § 424.540(b)(1). That subsection also provides an
alternative for reactivation, i.e., “when deemed appropriate, at a minimum, [a supplier
may] recertify that the enrollment information currently on file with Medicare is correct.”
Id. (emphasis added). Thus, the regulation contemplates two different procedures that
may apply to reactivate a supplier’s billing privileges, depending upon the basis for the
deactivation: either (1) through a Medicare enrollment application; or (2) through the
recertification of information on file with Medicare.

The preamble to the final rule promulgating 42 C.F.R. Part 424, subpart P (Medicare
enrollment requirements), supports the interpretation that only one of two reactivation
methods may apply depending upon the reason for deactivation:

In [section] 424.540(b), we proposed that a provider or supplier whose billing
number had been deactivated for any reason other than nonsubmission of a
claim for 6 months and who wants to reactivate its Medicare billing number
must complete and submit a new CMS 855. Those providers and suppliers
whose billing number[s] are deactivated after nonsubmission of a claim must
recertify that the enrollment information currently on file with Medicare is
correct before the claim would be paid.

71 Fed. Reg. 20,754, 20,762 (April 21, 2006). Therefore, the regulation and preamble
make it clear that to “recertify” does not require suppliers to “complete and submit a new
CMS 855,” otherwise there would be only one provision for reactivating billing
privileges.

In addition, the CMS-855] enrollment application itself does not state that a supplier
deactivated for the non-submission of claims must use that enrollment application to
recertify that the information on file with Medicare is correct. See CMS Ex. 5, at 2. The
application states that “[p]hysicians and non-physician practitioners who are enrolled in
the Medicare program, but have not submitted the CMS 8551 since 2003, are required to
submit a Medicare enrollment application (i.e., Internet-based PECOS or the CMS 8551)

as an initial application when reporting a change for the first time.” CMS Ex. 5, at 2.
However, as the regulations make clear, recertification is not reporting a “change” of
information, but merely verifying the accuracy of information already on file. 42 C.F.R.
§ 424.540(b)(2). Thus, the enrollment application provides no requirement that it be used
to recertify information. That requirement arises solely from the MPIM.

The MPIM, however, conflates the regulatory requirements for a deactivated supplier to
reactivate his or her billing privileges by requiring a single method for reactivation: the
“Medicare enrollment application.” MPIM § 15.27.1(A). By conflating these provisions,
the MPIM renders the final clause of section 424.540(b)(1) and all of section
424.540(b)(2) meaningless, contrary to the standard interpretive method of giving effect
to all regulatory provisions. See Norman J. Singer, Statutes and Statutory Construction

§ 46:06 (6th ed. 2000) (“A statute should be construed so that effect is given to all
provisions, so that no part will be inoperative or superfluous, void or insignificant, and so
that one section will not destroy another unless the provision is the result of obvious
mistake or error.”). Even within subsection (b)(1), there is clear, distinguishing language
between a “Medicare enrollment application” and the process to “recertify” information.
Therefore, section 15.27.1(A) of the MPIM, which requires the submission of an
enrollment application to reactivate a supplier deactivated based on the non-submission
of claims, is erroneous as a matter of law, and NGS cannot rely on that provision to
require that Dr. Heverin submit a new enrollment application to recertify that the
information on file with Medicare is correct. The regulation does not require Dr. Heverin
to submit an enrollment application to recertify his information.

Certainly, suppliers such as Dr. Heverin, who have been deactivated based on the non-
submission of claims, may recertify their information using an enrollment application.
However, as explained below, merely because a supplier deactivated based on the non-
submission of claims uses a Medicare enrollment application as a means of conveying the
information necessary for recertification does not necessarily trigger other regulations
premised upon the approval of a required enrollment application, such as the “effective
date” provision applied in this case.

B. The “effective date” provision in 42 C.F.R. § 424.520(d) does not apply when
a supplier must only “recertify” that his or her information on file with
Medicare is correct.

Here, Petitioner attempted to “recertify” his information using a CMS-855] enrollment
application, even though he did not have to use an enrollment application by regulation.
Typically, the approval of a “Medicare enrollment application” or the existence of a “new
practice location” triggers the “effective date of billing privileges” regulation. See

42 C.F.R. § 424.520(d). However, the “filing of a Medicare enrollment application” for
the purposes of establishing an effective date does not apply here because the regulations
do not require the “Medicare enrollment application” to recertify information.
By regulation, a supplier seeking to “recertify” his or her information on file with
Medicare may do so through means other than filing a new Medicare enrollment
application. See 42 C.F.R. § 424.540(b)(2). Recertification by means other than an
enrollment application, however, would not be within the scope of the “effective date”
regulatory provision in 42 C.F.R. § 424.520(d) because there would be no approval of a
“Medicare enrollment application” and no new practice location -- the only triggering
events for an effective date determination. 42 C.F.R. § 424.520(d). To apply the
“effective date” regulation to suppliers merely seeking to “recertify” information would
result in an incongruent result: suppliers recertifying information according to the MPIM
would be subject to the effective date regulation while those recertifying by letter or other
means (as permissible by regulation), would not be subject to the “effective date”
provision. Therefore, the “effective date” provision in 42 C.F.R. § 424.520(d) cannot
apply to a supplier seeking to recertify his or her information on file with Medicare.

Finally, the goal of deactivation is not to vet the enrollee at a later date, as the CMS-855
enrollment application does. Deactivation is a “temporary action to protect the provider
or supplier from misuse of their billing number and to also protect the Medicare Trust
Funds from unnecessary overpayments.” 71 Fed. Reg. at 20,762. In essence, nothing
“new” has occurred requiring a new enrollment application. Only when there is a change
in location, manager, licensure, etc., is there a need for the enrollment application. See,
e.g.,42 C.F.R. § 424.540(a)(2), (b)(1) (requiring submission of an enrollment application
if a supplier has been deactivated based on the failure to report a change of information).
If the supplier is reactivating his or her billing privileges without any new information,
then there is no need to verify the veracity of anything provided on the CMS-855 (as that
should have been done at the time of initial enrollment), or establish a “new” effective
date.

V. Remand Order

As explained above, NGS did not comply with the applicable regulatory requirement for
reactivating Dr. Heverin’s billing privileges. NGS followed the guidance outlined in the
MPIM, but that guidance does not comport with the regulations. Therefore, pursuant to
42 C.F.R. § 498.56(d), I remand this case to CMS or its contractor to process the
reactivation of Dr. Heverin’s billing privileges in accordance with 42 C.F.R.

§ 424.540(b)(2). Specifically, in a new determination, CMS or its contractor should
accept the previously submitted CMS-855] as a means of recertifying that Dr. Heverin’s
information on file with Medicare is correct. If the information in the CMS-855] is
sufficient to recertify the information on file, CMS or its contractor shall, in
accordance with the applicable regulation, reactivate Dr. Heverin’s billing privileges and
process any timely claims for services that Dr. Heverin provided, including those services
provided prior to June 3, 2012.

It is so ordered.
/s/

Scott Anderson
Administrative Law Judge

